

Exhibit 10.34


VANTIV, INC.
2012 EQUITY INCENTIVE PLAN


Adopted March 21, 2012
Amended August 2, 2012 and November 8, 2015
SECTION 1. Purpose. The purposes of the Vantiv, Inc. 2012 Equity Incentive Plan
(the “Plan”) are to motivate and reward those employees and other individuals
who are expected to contribute significantly to the success of Vantiv, Inc. (the
“Company”) and its Affiliates to perform at the highest level and to further the
best interests of the Company and its shareholders. In connection with the
initial public offering of the Company's Shares (as defined below), the Company
adopted the Plan and caused the termination of the Vantiv Holding, LLC
Management Phantom Equity Plan (the “Prior Plan”). Pursuant to Section 7(b) of
the Prior Plan, the termination of the Prior Plan shall not affect any of the
awards under the Prior Plan outstanding on the termination date of the Prior
Plan (the “Prior Awards”). Accordingly, the Prior Awards converted into Awards
(as defined below) (including Awards of Restricted Stock, Restricted Stock Units
and Other Stock-Based Awards), with the applicable vesting terms of such Awards
consistent with the applicable vesting terms of the Prior Awards.
SECTION 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:
(a) “Affiliate” means (i) any entity that, directly or indirectly, is controlled
by the Company and (ii) any entity in which the Company has a significant equity
interest, in each case as determined by the Committee.
(b) “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit,
Performance Award or Other Stock-Based Award granted under the Plan, including a
Substitute Award.
(c) “Award Agreement” means any agreement, contract or other instrument or
document, which may be in electronic format, evidencing any Award granted under
the Plan, which may, but need not, be executed or acknowledged by a Participant.
(d) “Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3 under
the Exchange Act.
(e) “Beneficiary” means a person named by a Participant to be entitled to
receive payments or other benefits or exercise rights that are available under
the Plan in the event of such Participant’s death. If no such person is named by
a Participant, or if no Beneficiary designated by such Participant is eligible
to receive payments or other benefits or exercise rights that are available
under the Plan at such Participant’s death, such Participant’s Beneficiary shall
be such Participant’s estate.
(f) “Board” means the board of directors of the Company.
(g) “Change of Control” means the occurrence of any one or more of the following
events (unless otherwise specified in an Award Agreement:
(i) any Person (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company immediately prior to
the occurrence with respect to which the evaluation is being made in
substantially the same proportions as their ownership of the common stock of the
Company) becomes the Beneficial Owner (except that a Person shall be deemed to
be the Beneficial Owner of all shares that any such Person has the right to
acquire pursuant to any agreement or arrangement or upon exercise of conversion
rights, warrants or options or otherwise, without regard to the 60 day period
referred to in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company, representing 25% or more of the combined voting power
of the Company’s or such Subsidiary’s then outstanding securities;
(ii) during any twelve-month period, a majority of the members of the Board is
replaced by individuals who were not members of the Board at the Effective Date
and whose election by the Board or nomination for election by the Company’s
shareholders was not approved by a vote of at least a majority of the directors
then still in office who either were directors at the Effective Date or whose
election or nomination for election was previously so approved;

1



--------------------------------------------------------------------------------



(iii) the consummation of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) 50% or more of the
combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation; or
(iv) the consummation of a sale or disposition of all or substantially all of
the assets of the Company (other than such a sale or disposition immediately
after which such assets will be owned directly or indirectly by the shareholders
of the Company in substantially the same proportions as their ownership of the
common stock of the Company immediately prior to such sale or disposition).
(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules, regulations and guidance thereunder. Any reference to a
provision in the Code shall include any successor provision thereto.
(i) “Committee” means the Compensation Committee of the Board or such other
committee as may be designated by the Board to administer the Plan. If the
Committee does not exist or cannot function for any reason or if the Board
withdraws the Committee’s authority to administer the Plan, references to the
Committee shall mean the Board or such other committee of the Board as
designated by the Board.
(j) “Consultant” means any person, including an advisor, who is providing bona
fide services to the Company or any Affiliate.
(k) “Continuous Service Status” means the absence of any interruption or
termination of service as an Employee, Director or Consultant. Continuous
Service Status shall not be considered interrupted in the case of: (i) sick
leave; (ii) military leave; (iii) any other leave of absence approved by the
Committee, provided that such leave is for a period of not more than ninety
(90) days, unless reemployment upon the expiration of such leave is guaranteed
by contract or statute, or unless provided otherwise pursuant to Company policy
adopted from time to time; or (iv) in the case of transfers between locations of
the Company or between the Company, its Affiliates or their respective
successors. A change in status from an Employee to a Consultant (or Director) or
from a Consultant (or Director) to an Employee will not constitute an
interruption of Continuous Service Status.
(l) “Director” means any member of the Board.
(m) “Disability” means, with respect to any Participant, except as otherwise
provided in such Participant’s Award Agreement, “disability” as defined in such
Participant’s Employment Agreement, if any, or if not so defined, except as
otherwise provided in such Participant’s Award Agreement, at any time that the
Company or any Affiliate sponsors a long-term disability plan that covers such
Participant, “disability” as defined in such plan for the purpose of determining
such Participant’s eligibility for benefits; provided that if such plan contains
multiple definitions of disability, then “Disability” shall refer to that
definition of disability which, if Participant qualified for such benefits,
would provide coverage for the longest period. The determination of whether
Participant has a Disability shall be made by the person or persons required to
make final disability determinations under such plan. At any time that a
Participant is not a party to an Employment Agreement and the Company and its
Affiliates do not sponsor a long-term disability plan that covers such
Participant, except as otherwise provided in such Participant’s Award Agreement,
Disability shall mean Participant’s physical or mental incapacity that renders
him or her unable for a period of 90 consecutive days or an aggregate of 120
days in any consecutive 12-month period to perform his or her duties to the
Company or any Affiliate. Notwithstanding the foregoing, with respect to any
Incentive Stock Option, “Disability” shall mean “permanent and total disability”
as defined in Section 22(e)(3) of the Code.
(n) “Effective Date” means the date on which the Company’s registration
statement on Form S-1 becomes effective.
(o) “Employee” means any person employed by the Company or any Affiliate, with
the status of employment determined based upon such factors as are deemed
appropriate by the Committee in its discretion, subject to any requirements of
the Code or applicable laws.
(p) “Employment Agreement” means any employment, severance, consulting or
similar agreement then in effect between the Company or any of its Affiliates
and a Participant.
(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules, regulations and guidance thereunder. Any reference
to a provision in the Exchange Act shall include any successor provision
thereto.

2



--------------------------------------------------------------------------------



(r) “Fair Market Value” means with respect to Shares, (i) the closing price of a
Share on the date in question (or, if there is no reported sale on such date, on
the last preceding date on which any reported sale occurred) on the principal
stock market or exchange or inter-dealer quotation system on which the Shares
are quoted or traded, or (ii) if Shares are not so quoted or traded, fair market
value as determined by the Committee, and with respect to any property other
than Shares, the fair market value of such property determined by such methods
or procedures as shall be established from time to time by the Committee.
(s) “Incentive Stock Option” means an option representing the right to purchase
Shares from the Company, granted pursuant to Section 6, that meets the
requirements of Section 422 of the Code.
(t) “Nonqualified Stock Option” means an option representing the right to
purchase Shares from the Company, granted pursuant to Section 6, that is not an
Incentive Stock Option.
(u) “Option” means an Incentive Stock Option or a Nonqualified Stock Option.
(v) “Other Stock-Based Award” means an Award granted pursuant to Section 10.
(w) “Participant” means the recipient of an Award granted under the Plan.
(x) “Performance Award” means an Award granted pursuant to Section 9.
(y) “Performance Measure” means one of the following performance measures with
respect to the Company: net sales; net revenue; revenue; revenue growth or
product revenue growth; operating income (before or after taxes); pre- or
after-tax income or loss (before or after allocation of corporate overhead and
bonus); net earnings; earnings per share; net income or loss (before or after
taxes); return on equity; total shareholder return; return on assets or net
assets; appreciation in and/or maintenance of share price; market share; gross
profits; earnings or loss (including earnings or loss before taxes, interest and
taxes, or interest, taxes, depreciation and amortization including, in each
case, specified adjustments); economic value-added models or equivalent metrics;
comparisons with various stock market indices; reductions in costs; cash flow or
cash flow per share (before or after dividends); return on capital (including
return on total capital or return on invested capital); cash flow return on
investment; improvement in or attainment of expense levels or working capital
levels, including cash, inventory and accounts receivable; operating margin;
gross margin; cash margin; year-end cash; debt reduction; shareholder equity;
operating efficiencies; market share; customer satisfaction; customer growth;
employee satisfaction; research and development achievements; regulatory
achievements (including submitting or filing applications or other documents
with regulatory authorities or receiving approval of any such applications or
other documents and passing pre-approval inspections; financial ratios,
including those measuring liquidity, activity, profitability or leverage; cost
of capital or assets under management; financing and other capital raising
transactions (including sales of the Company’s equity or debt securities;
factoring transactions; sales or licenses of the Company’s assets, including its
intellectual property, whether in a particular jurisdiction or territory or
globally; or through partnering transactions); and implementation, completion or
attainment of measurable objectives with respect to research, development,
commercialization, products or projects, production volume levels, acquisitions
and divestitures; factoring transactions; and recruiting and maintaining
personnel.
(z) “Performance Period” means a period of not less than one year, as
established by the Committee at the time any Performance Award is granted or any
time thereafter, during which Performance Measures specified by the Committee
with respect to such Award are to be measured.
(aa) “Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including “group” as
defined in Section 13(d) thereof.
(bb) “Restricted Stock” means any Share granted pursuant to Section 8.
(cc) “Restricted Stock Unit” means a contractual right granted pursuant to
Section 8 that is denominated in Shares. Each Restricted Stock Unit represents a
right to receive the value of one Share (or a percentage of such value) in cash,
Shares or a combination thereof as determined by the Committee.
(dd) “SAR” means any right granted pursuant to Section 7 to receive upon
exercise by a Participant or settlement, in cash, Shares or a combination
thereof as determined by the Committee, the excess of (i) the Fair Market Value
of one Share on the date of exercise or settlement over (ii) the exercise or
hurdle price of the right on the date of grant, or if granted in connection with
an Option, on the date of grant of the Option.
(ee) “Section 162(m) Compensation” means “qualified performance-based
compensation” under Section 162(m) of the Code.

3



--------------------------------------------------------------------------------



(ff) “Shares” means shares of the Company’s class A common stock.
(gg) “Substitute Award” means an Award granted in assumption of, or in
substitution for, an outstanding award previously granted by a company acquired
by the Company or with which the Company combines.
SECTION 3. Eligibility.
(a) Awards may be granted to Employees, Consultants and Directors.
(b) Holders of equity-based awards granted by a company acquired by the Company
or with which the Company combines are eligible for grants of Substitute Awards
under the Plan to the extent permitted under applicable listing standards of any
stock exchange on which the Company is listed.
SECTION 4. Administration.
(a) Administration of the Plan. The Plan shall be administered by the Committee.
All decisions of the Committee shall be final, conclusive and binding upon all
parties, including the Company, its shareholders and Participants and any
Beneficiaries thereof. The Committee may issue rules and regulations for
administration of the Plan.
(b) Composition of Committee. To the extent necessary or desirable to comply
with applicable regulatory regimes, any action by the Committee shall require
the approval of Committee members who are (i) independent, within the meaning of
and to the extent required by applicable rulings and interpretations of the
applicable stock market or exchange on which the Shares are quoted or traded;
(ii) a non-employee director within the meaning of Rule 16b-3 under the Exchange
Act; and (iii) an outside director pursuant to Section 162(m) of the Code. The
Board may designate one or more directors as alternate members of the Committee
who may replace any absent or disqualified member at any meeting of the
Committee. To the extent permitted by applicable law, the Committee may delegate
to one or more officers of the Company the authority to grant Options and SARs
or to another committee of the Board (which may consist of solely one Director)
the authority to grant all types of Awards, except that such delegation shall
not be applicable to any Award for a person then covered by Section 16 of the
Exchange Act.
(c) Authority of Committee. Subject to the terms of the Plan and applicable law,
the Committee (or its delegate) shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or with respect to which payments, rights or other matters are
to be calculated in connection with) Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent and under what
circumstances Awards may be settled or exercised in cash, Shares, other Awards,
other property, net settlement, or any combination thereof, or canceled,
forfeited or suspended, and the method or methods by which Awards may be
settled, exercised, canceled, forfeited or suspended; (vi) determine whether, to
what extent and under what circumstances a tax withholding obligation may be
satisfied in cash, Shares, other Awards, or other property; (vii) determine
whether, to what extent and under what circumstances cash, Shares, other Awards,
other property and other amounts payable with respect to an Award under the Plan
shall be deferred either automatically or at the election of the holder thereof
or of the Committee; (viii) interpret and administer the Plan and any instrument
or agreement relating to, or Award made under, the Plan; (ix) establish, amend,
suspend or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (x) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan.
(d) Dodd-Frank Clawback. The Committee shall full authority to implement any
policies and procedures necessary to comply with Section 10D of the Exchange Act
and any rules promulgated thereunder. Without limiting the foregoing, the
Committee may provide in Award Agreements that, in the event of a financial
restatement that reduces the amount of previously awarded incentive compensation
that would not have been earned had results been properly reported, outstanding
Awards will be cancelled and the Company may clawback (i.e., recapture) realized
Option/SAR gains and realized value for vested Restricted Stock or Restricted
Stock Units or earned Performance Awards.
(e) Restrictive Covenants. The Committee may impose restrictions on any Award
with respect to non-competition, confidentiality and other restrictive covenants
as it deems necessary or appropriate in its sole discretion.

4



--------------------------------------------------------------------------------



SECTION 5. Shares Available for Awards.
(a) Subject to adjustment as provided in Section 5(c) and except for Substitute
Awards, the maximum number of Shares available for issuance under the Plan shall
not exceed in the aggregate 35.5 million shares of Common Stock; provided that
no more than 20 million shares may be granted as Incentive Stock Options.
(b) Any Shares subject to an Award (other than a Substitute Award), that
expires, is canceled, forfeited or otherwise terminates without the delivery of
such Shares, including (i) the number of Shares surrendered or withheld in
payment of any grant, purchase, exercise or hurdle price of an Award or taxes
related to an Award (other than Shares already issued and surrendered for
payment of taxes) and (ii) any Shares subject to an Award to the extent that
Award is settled without the issuance of Shares, shall again be, or shall
become, available for issuance under the Plan.
(c) In the event that, as a result of any dividend or other distribution
(whether in the form of cash, Shares or other securities), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company, issuance of Shares pursuant to the
anti-dilution provisions of securities of the Company, or other similar
corporate transaction or event affecting the Shares, an adjustment is
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall adjust equitably any or all of:
(i) the number and type of Shares (or other securities) which thereafter may be
made the subject of Awards, including the aggregate limits specified in
Section 5(a) and the individual limits specified in Section 5(d);
(ii) the number and type of Shares (or other securities) subject to outstanding
Awards;
(iii) the grant, purchase, exercise or hurdle price with respect to any Award
or, if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award; and
(iv) Performance Measures set forth in any Performance Awards that are based on,
derived from or related to Share value;
provided, however, that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.
(d) With respect to any Award intended to be Section 162(m) Compensation, the
following limits shall apply to the amount that may be awarded to any
Participant during any calendar year, subject to adjustment as provided in
Section 5(c): (i) Options and SARs that relate to no more than 1.5 million
Shares; (B) Performance Awards that relate to no more than 700,000 Shares and
(C) cash-based Awards that relate to no more than $5 million.
SECTION 6. Options. The Committee is authorized to grant Options to Participants
with the following terms and conditions and with such additional terms and
conditions, in either case not inconsistent with the provisions of the Plan, as
the Committee shall determine:
(a) The exercise price per Share under an Option shall be determined by the
Committee; provided, however, that, except in the case of Substitute Awards,
such exercise price shall not be less than the Fair Market Value of a Share on
the date of grant of such Option.
(b) The term of each Option shall be fixed by the Committee but shall not exceed
10 years from the date of grant of such Option; provided that the Committee may
(but shall not be required to) provide in an Award Agreement for an extension of
such 10-year term in the event the exercise of the Option would be prohibited by
law or would violate the Company’s insider trading policy; provided further,
that any such extension shall not exceed 30 days following expiration of the
applicable prohibition.
(c) The Committee shall determine the time or times at which an Option become
vested and exercisable in whole or in part. The Committee may specify in an
Award Agreement that an “in-the-money” Option shall be automatically exercised
on its expiration date.

5



--------------------------------------------------------------------------------



(d) The consideration to be paid for the Shares to be issued upon exercise of an
Option, including the method of payment, shall be determined by the Committee.
Such consideration, to the extent permitted by applicable laws, may consist of
one or a combination of: (i) cash or check or combination thereof or
broker-assisted cashless exercise; or (ii) to the extent expressly permitted by
the Committee, (A) other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised; or (B) such other consideration and method of payment
for the issuance of Shares to the extent permitted by applicable laws.
(e) The terms of any Incentive Stock Option granted under the Plan shall comply
in all respects with the provisions of Section 422 of the Code. Incentive Stock
Options may be granted only to employees of the Company or of a parent or
subsidiary corporation (as defined in Section 424(a) of the Code).
Notwithstanding any designation as an Incentive Stock Option, to the extent that
the aggregate Fair Market Value of Shares subject to a Participant’s incentive
stock options that become exercisable for the first time during any calendar
year exceeds $100,000, such excess Options shall be treated as Nonqualified
Stock Options. For purposes of the foregoing, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares shall be determined as of the time of grant. No Incentive
Stock Options may be issued more than ten years following the earlier of (i) the
date of adoption or (ii) the date of approval of this Plan by the Company’s
stockholders.
(f) Unless otherwise determined by the Committee or unless otherwise set forth
in an Award Agreement, the following provisions shall be applicable upon
termination of a Participant’s Continuous Service Status:
(i) If termination of the Participant’s Continuous Service Status is as a result
of the Participant’s Disability, the Participant may exercise the Option at any
time within twelve months following the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement), but only to the extent the Option was vested and exercisable as of
the date of termination of Continuous Service Status, after which time the
Option shall terminate.
(ii) If a Participant dies (a) during the term of the Option and while in
Continuous Service Status, (b) within twelve months after termination of
Continuous Service Status as a result of the Participant’s Disability, or (c)
within three months after termination of Continuous Service for a reason other
than the Participant’s Disability or cause (as defined in the applicable Award
Agreement), the Option may be exercised at any time within twelve months
following the date of death (but in no event later than the expiration of the
term of such Option as set forth in the Award Agreement) by the Participant’s
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance, but only to the extent the Option was vested and exercisable as
of the termination of Continuous Service Status, after which time the Option
shall terminate.
(iii) If a Participant’s Continuous Service Status terminates for cause (as
defined in the applicable Award Agreement), the Option shall terminate
immediately upon such termination of Continuous Service Status regardless of
whether such Option was vested or not vested.
(iv) If a Participant’s Continuous Service Status terminates for any other
reason, the Participant may exercise his or her Option at any time within three
months after such termination (but in no event later than the expiration of the
term of such Option as set forth in the Award Agreement), but only to the extent
that the Option was vested and exercisable at the date of such termination.
(v) To the extent that a Participant’s Option was not vested and exercisable at
the date of termination of the Participant’s Continuous Service Status, the
Option shall terminate immediately upon such termination of Continuous Service
Status.
SECTION 7. Stock Appreciation Rights. The Committee is authorized to grant SARs
to Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine:
(a) The exercise or hurdle price per Share under a SAR shall be determined by
the Committee; provided, however, that, except in the case of Substitute Awards,
such exercise or hurdle price shall not be less than the Fair Market Value of a
Share on the date of grant of such SAR.
(b) The term of each SAR shall be fixed by the Committee but shall not exceed 10
years from the date of grant of such SAR; provided that the Committee may (but
shall not be required to) provide in an Award Agreement for an extension of such
10-year term in the event the exercise or settlement of the SAR would be
prohibited by law or would violate the Company’s insider trading policy;
provided further, that any such extension shall not exceed 30 days following
expiration of the applicable prohibition.

6



--------------------------------------------------------------------------------



(c) The Committee shall determine the time or times at which a SAR may be
exercised or settled in whole or in part. Unless otherwise determined by the
Committee or unless otherwise set forth in an Award Agreement, the provisions
set forth in Section 6(f) above with respect to exercise of an Award following
termination of Continuous Service Status shall apply to any SAR. The Committee
may specify in an Award Agreement that an “in-the-money” SAR shall be
automatically exercised on its expiration date.
SECTION 8. Restricted Stock and Restricted Stock Units. The Committee is
authorized to grant Awards of Restricted Stock and Restricted Stock Units to
Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine:
(a) The Award Agreement shall specify the vesting schedule and, with respect to
Restricted Stock Units, the delivery schedule (which may include deferred
delivery later than the vesting date).
(b) Shares of Restricted Stock and Restricted Stock Units shall be subject to
such restrictions as the Committee may impose (including any limitation on the
right to vote a Share of Restricted Stock or the right to receive any dividend,
dividend equivalent or other right), which restrictions may lapse separately or
in combination at such time or times, in such installments or otherwise, as the
Committee may deem appropriate.
(c) Any share of Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of shares of Restricted Stock granted
under the Plan, such certificate shall be registered in the name of such
Participant and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Restricted Stock.
SECTION 9. Performance Awards. The Committee is authorized to grant Performance
Awards to Participants with the following terms and conditions and with such
additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee shall determine:
(a) Performance Awards may be denominated as a cash amount, number of Shares or
a combination thereof and are Awards which may be earned upon achievement or
satisfaction of performance conditions specified by the Committee. In addition,
the Committee may specify that any other Award shall constitute a Performance
Award by conditioning the right of a Participant to exercise the Award or have
it settled, and the timing thereof, upon achievement or satisfaction of such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, including but not
limited to the Performance Measures. Subject to the terms of the Plan, the
performance conditions to be achieved during any Performance Period, the length
of any Performance Period, the amount of any Performance Award granted and the
amount of any payment or transfer to be made pursuant to any Performance Award
shall be determined by the Committee.
(b) If the Committee intends that a Performance Award should constitute
Section 162(m) Compensation, such Performance Award shall include a
pre-established formula, such that payment, retention or vesting of the Award is
subject to the achievement during a Performance Period or Performance Periods,
as determined by the Committee, of a level or levels of, or increases in, in
each case as determined by the Committee, one or more Performance Measures.
Performance Measures may be established on an absolute (e.g., plan or budget) or
relative basis, and may be established on a corporate-wide basis or with respect
to one or more business units, divisions, subsidiaries or business segments.
Relative performance may be measured against a group of peer companies, a
financial market index or other acceptable objective and quantifiable indices.
The Award Agreement may provide that if the Committee determines that a change
in the business, operations, corporate structure or capital structure of the
Company, or the manner in which the Company conducts its business, or other
events or circumstances render the performance objectives unsuitable, the
Committee may modify the performance objectives or the related minimum
acceptable level of achievement, in whole or in part, as the Committee deems
appropriate and equitable. With respect to Performance Awards intended to be
Section 162(m) Compensation, the Performance Measures must be specified in the
applicable Award Agreement or by resolution duly adopted by the Committee within
the first 90 days of the Performance Period. Performance Measures may vary from
Performance Award to Performance Award, respectively, and from Participant to
Participant, and may be established on a stand-alone basis, in tandem or in the
alternative. The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 9(b) as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
Section 162(m) Compensation. Notwithstanding any provision of the Plan to the
contrary, with respect to any Award intended to be Section 162(m) Compensation,
the Committee shall not be authorized to increase the amount payable under any
Award to which this Section 9(b) applies upon attainment of such pre-established
formula, except as provided in Section 5(c)(iv).

7



--------------------------------------------------------------------------------



(c) Settlement of Performance Awards shall be in cash, Shares, other Awards,
other property, net settlement, or any combination thereof, in the discretion of
the Committee. The Committee shall specify the circumstances in which, and the
extent to which, Performance Awards shall be paid or forfeited in the event of
termination of a Continuous Service Status.
(d) Performance Awards will be settled only after the end of the relevant
Performance Period and upon certification of the satisfaction of the Performance
Measures by the Committee. Any settlement that changes the form of payment from
that originally specified shall be implemented in a manner such that the
Performance Award and other related Awards do not, solely for that reason, fail
to qualify as Section 162(m) Compensation.
SECTION 10. Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of Shares, including convertible or exchangeable debt securities,
other rights convertible or exchangeable into Shares, purchase rights for
Shares, Awards with value and payment contingent upon performance of the Company
or business units thereof or any other factors designated by the Committee. The
Committee shall determine the terms and conditions of such Awards. Shares
delivered pursuant to an Award in the nature of a purchase right granted under
this Section 10 shall be purchased for such consideration, paid for at such
times, by such methods and in such forms, including cash, Shares, other Awards,
other property, or any combination thereof, as the Committee shall determine.
Cash awards, as an element of or supplement to any other Award under the Plan,
may also be granted pursuant to this Section 10.
SECTION 11. Automatic Grants to Outside Directors. The Board or a Committee
thereof may institute, by resolution, automatic Award grants to new and to
continuing members of the Board, with the number and type of such Awards, with
such terms and conditions, and based upon such criteria, if any, as is
determined by the Board or its Committee, in their sole discretion.
SECTION 12. Effect of a Change of Control on Awards.
(a) The Committee may (but shall not be required to) provide for accelerated
vesting of an Award upon, or as a result of specified events following, a Change
of Control, either in an Award Agreement or in connection with the Change of
Control.
(b) In the event of a Change of Control, the Committee may cause any Award:
(i) to be canceled in consideration of a payment in cash or other consideration
to such Participant who holds such Award in an amount per share equal to the
excess, if any, of the price or implied price per Share in a Change in Control
over the per Share exercise or purchase price of such Award, which may be paid
immediately or over the vesting schedule of the Award and, if the price or
implied price per Share in a Change in Control is equal to or less than the per
Share exercise or purchase price of such Award, the Award may be canceled for no
consideration; or
(ii) to be assumed or a substantially equivalent Award shall be substituted by
the successor corporation or a parent or subsidiary of such successor
corporation (the “Successor Corporation”), unless the Successor Corporation does
not agree to assume the award or to substitute an equivalent option or right (or
agree to cashout the Award as provided in clause (i)), in which case such Award
shall become fully vested immediately prior to the Change of Control and shall
thereafter terminate. An Award shall be considered assumed, without limitation,
if, at the time of issuance of the stock or other consideration upon a Change of
Control, as the case may be, each holder of an Award would be entitled to
receive upon exercise of the award the same number and kind of shares of stock
or the same amount of property, cash or securities as such holder would have
been entitled to receive upon the occurrence of the transaction if the holder
had been, immediately prior to such transaction, the holder of the number of
Shares covered by the award at such time; provided that if such consideration
received in the transaction is not solely common stock of the Successor
Corporation, the Committee may, with the consent of the Successor Corporation,
provide for the consideration to be received upon exercise of the assumed award
to be solely common stock of the Successor Corporation.
SECTION 13. General Provisions Applicable to Awards.
(a) Awards shall be granted for such cash or other consideration, if any, as the
Committee determines; provided that in no event shall Awards be issued for less
than such minimal consideration as may be required by applicable law.
(b) Awards may, in the discretion of the Committee, be granted either alone or
in addition to or in tandem with any other Award or any award granted under any
other plan of the Company. Awards granted in addition to or in tandem with other
Awards, or in addition to or in tandem with awards granted under any other plan
of the Company, may be granted either at the same time as or at a different time
from the grant of such other Awards or awards.

8



--------------------------------------------------------------------------------



(c) Subject to the terms of the Plan, payments or transfers to be made by the
Company upon the grant, exercise or settlement of an Award may be made in the
form of cash, Shares, other Awards, other property, net settlement, or any
combination thereof, as determined by the Committee in its discretion, whether
at the time of grant, at the time of exercise or settlement or otherwise, and
may be made in a single payment or transfer, in installments or on a deferred
basis, in each case in accordance with rules and procedures established by the
Committee. Such rules and procedures may include provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of dividend equivalents in respect of installment or deferred
payments.
(d) Except as may be permitted by the Committee (except with respect to
Incentive Stock Options) or as specifically provided in an Award Agreement,
(i) no Award and no right under any Award shall be assignable, alienable,
saleable or transferable by a Participant otherwise than by will or pursuant to
Section 13(e) and (ii) during a Participant’s lifetime, each Award, and each
right under any Award, shall be exercisable only by such Participant or, if
permissible under applicable law, by such Participant’s guardian or legal
representative. The provisions of this Section 13(d) shall not preclude
forfeiture of an Award in accordance with the terms thereof.
(e) A Participant may designate a Beneficiary or change a previous Beneficiary
designation at such times prescribed by the Committee by using forms and
following procedures approved or accepted by the Committee for that purpose.
(f) All certificates for Shares and/or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock market or exchange upon which such Shares or
other securities are then quoted, traded or listed, and any applicable
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.
SECTION 14. Amendments and Termination.
(a) Amendment of Plan. Except to the extent prohibited by applicable law and
unless otherwise expressly provided in an Award Agreement or in the Plan, the
Board may amend, alter, suspend, discontinue or terminate the Plan or any
portion thereof at any time; provided, however, that no such amendment,
alteration, suspension, discontinuation or termination shall be made without
(i) shareholder approval if such approval is required by applicable law or the
rules of the stock market or exchange, if any, on which the Shares are
principally quoted or traded or (ii) the consent of the affected Participant, if
such action would materially adversely affect the rights of such Participant
under any outstanding Award, except (x) to the extent any such amendment,
alteration, suspension, discontinuance or termination is made to cause the Plan
to comply with applicable law, stock market or exchange rules and regulations or
accounting or tax rules and regulations or (y) to impose any “clawback” or
recoupment provisions on any Awards in accordance with Section 4(d) of the Plan.
Notwithstanding anything to the contrary in the Plan, the Committee may amend
the Plan, create sub-plans, or provide Award Agreements with different terms in
such manner as may be necessary for the purpose of qualifying for preferred tax
treatment under non-U.S. tax laws or complying with local rules and regulations.
The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.
(b) Dissolution or Liquidation. In the event of the dissolution or liquidation
of the Company, each Award will terminate immediately prior to the consummation
of such action, unless otherwise determined by the Committee.
(c) Terms of Awards. The Committee may waive any conditions or rights under,
amend any terms of, or amend, alter, suspend, discontinue or terminate any Award
theretofore granted, prospectively or retroactively, without the consent of any
relevant Participant or holder or Beneficiary of an Award; provided, however,
that no such action shall materially adversely affect the rights of any affected
Participant or holder or Beneficiary under any Award theretofore granted under
the Plan, except (x) to the extent any such action is made to cause the Plan to
comply with applicable law, stock market or exchange rules and regulations or
accounting or tax rules and regulations, or (y) to impose any “clawback” or
recoupment provisions on any Awards in accordance with Section 4(d) of the Plan.
(d) No Repricing. Notwithstanding the foregoing, except as provided in
Section 5(d), (i) no amendment to the terms of outstanding Options or SARs that
reduces the exercise or hurdle price of such Options or SARs; (ii) no
cancellation of any outstanding Options or SARs in exchange for Options or SARs
with an exercise price that is less than the exercise price of the original
Options or SARs; and (iii) no cancellation of any outstanding Options or SARs at
a time when its exercise price is lower than the fair market value of the
underlying stock in exchange for cash or another Award (except a Substitute
Award) shall be made, in each case, without approval of the Company’s
stockholders.

9



--------------------------------------------------------------------------------



SECTION 15. Miscellaneous.
(a) No Employee, Participant or other person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of employees, Participants or holders or Beneficiaries of Awards under the Plan.
The terms and conditions of Awards need not be the same with respect to each
recipient. Any Award granted under the Plan shall be a one-time Award that does
not constitute a promise of future grants. The Company, in its sole discretion,
maintains the right to make available future grants under the Plan.
(b) The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of, or to continue to provide services to,
the Company or any Affiliate. Further, the Company or the applicable Affiliate
may at any time dismiss a Participant, free from any liability, or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement or in any other agreement binding the parties. The receipt of any
Award under the Plan is not intended to confer any rights on the receiving
Participant except as set forth in the applicable Award Agreement.
(c) Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.
(d) The Company shall be authorized to withhold from any Award granted or any
payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other Awards, other property, net settlement, or any combination thereof) of
applicable withholding taxes due in respect of an Award, its exercise or
settlement or any payment or transfer under such Award or under the Plan and to
take such other action (including providing for elective payment of such amounts
in cash or Shares by such Participant) as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes; provided that
if the Committee allows the withholding or surrender of Shares to satisfy a
Participant’s tax withholding obligations, the Company shall not allow Shares to
be withheld in an amount that exceeds the minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes.
(e) If any provision of the Plan or any Award Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to any
person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award Agreement, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
Agreement shall remain in full force and effect.
(f) Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.
(g) No fractional Shares shall be issued or delivered pursuant to the Plan or
any Award, and the Committee shall determine whether cash or other securities
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.
(h) Non-Transferability of Awards. No Award shall be transferable by any
Participant other than by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order (as defined in the Code or the
Employment Retirement Income Security Act of 1974, as amended) except that, if
so provided in the Award Agreement, the Participant may transfer the Award,
other than an Incentive Stock Option, during the Participant’s lifetime to one
or more members of the Participant’s family, to one or more trusts for the
benefit of one or more of the Participant’s family, or to a partnership or
partnerships of members of the Participant’s family for no consideration, or to
a charitable organization as defined in Section 501(c)(3) of the Code, but only
if the transfer would not result in the loss of any exemption under Rule 16b-3
of the Exchange Act with respect to any Award. The transferee of an Award will
be subject to all restrictions, terms and conditions applicable to the Award
prior to its transfer, except that the Award will not be further transferable by
the transferee other than by will or by the laws of descent and distribution.
SECTION 16. Effective Date of the Plan. The Plan shall be effective as of the
Effective Date.

10



--------------------------------------------------------------------------------



SECTION 17. Term of the Plan. No Award shall be granted under the Plan after the
earliest to occur of (i) the tenth year anniversary of the Effective Date;
provided that to the extent permitted by the listing rules of any stock exchange
on which the Company is listed, such ten-year term may be extended indefinitely
so long as the maximum number of Shares available for issuance under the Plan
have not been issued; (ii) the maximum number of Shares available for issuance
under the Plan have been issued; or (iii) the Board terminates the Plan in
accordance with Section 14(a). However, unless otherwise expressly provided in
the Plan or in an applicable Award Agreement, any Award theretofore granted may
extend beyond such date, and the authority of the Committee to amend, alter,
adjust, suspend, discontinue or terminate any such Award, or to waive any
conditions or rights under any such Award, and the authority of the Board to
amend the Plan, shall extend beyond such date.
SECTION 18. Section 409A of the Code. With respect to Awards subject to
Section 409A of the Code, the Plan is intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder (“Section 409A”), and
the provisions of the Plan and any Award Agreement shall be interpreted in a
manner that satisfies the requirements of Section 409A, and the Plan shall be
operated accordingly. If any provision of the Plan or any term or condition of
any Award would otherwise frustrate or conflict with this intent, the provision,
term or condition will be interpreted and deemed amended so as to avoid this
conflict. Notwithstanding anything else in the Plan, if the Board determines a
Participant to be one of the Company’s “specified employees” under
Section 409A(2)(B)(i) of the Code at the time of such Participant’s separation
from service (as defined in Section 409A(2)(A)(i)) in accordance with the
identification date specified in Section 1.409A-1(d)(i)(4) of the Treasury
Regulations and the amount hereunder is “deferred compensation” subject to
Section 409A, then any distribution that otherwise would be made to such
Participant with respect to this Award as a result of such termination shall not
be made until the date that is six months after such separation from service or
, if earlier, the date of the death of the Participant.
SECTION 19. Governing Law. The Plan and each Award Agreement shall be governed
by the laws of the State of Delaware, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Plan to the substantive law of another jurisdiction.

11

